            Case 2:19-cv-08972-CBM-FFM Document 20 Filed 12/06/19 Page 1 of 2 Page ID #:319


             1   MARCELLUS MCRAE, SBN 140308
                   mmcrae@gibsondunn.com
             2   GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
             3   Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
             4   Facsimile: 213.229.7520
             5   ASHLEY E. JOHNSON, pro hac application forthcoming
                   ajohnson@gibsondunn.com
             6   GIBSON, DUNN & CRUTCHER LLP
                 2001 Ross Avenue
             7   Suite 2100
                 Dallas, TX 75201-2911
             8   Telephone: 214.698.3100
                 Facsimile: 214.571.2900
             9
                 Attorneys for AT&T MOBILITY, LLC
           10
           11
                                     UNITED STATES DISTRICT COURT
           12
                                    CENTRAL DISTRICT OF CALIFORNIA
           13
                                              WESTERN DIVISION
           14
                 SETH SHAPIRO,                          CASE NO. 2:19-CV-8972 (CBM)
           15
                                 Plaintiff,             DEFENDANT AT&T MOBILITY
           16                                           LLC’S CERTIFICATE OF
                      v.                                INTERESTED PARTIES
           17
                 AT&T MOBILITY, LLC,
           18                                           Action Filed: October 17, 2019
                                 Defendant.
           19                                           Judge:    Hon. Consuelo B. Marshall
           20
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &
Crutcher LLP
                              DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES
                                       CASE NO. 2:18-CV-8972 (CBM)
            Case 2:19-cv-08972-CBM-FFM Document 20 Filed 12/06/19 Page 2 of 2 Page ID #:320


             1           Pursuant to Federal Rule of Civil Procedure, Rule 7.1, and Civil Local Rule
             2   7.1-1, the undersigned, counsel of record for Defendant AT&T Mobility LLC, certifies
             3   that the following listed parties may have a pecuniary interest in the outcome of this
             4   case.    These representations are made to enable the Court to evaluate possible
             5   disqualification or recusal.
             6           AT&T Mobility LLC is a direct or indirect wholly-owned subsidiary of AT&T
             7   Inc.
             8           No publicly held corporation owns 10% or more of AT&T Inc.’s stock.
             9
           10    Dated: December 6, 2019               Respectfully submitted,
           11                                          GIBSON, DUNN & CRUTCHER LLP
           12
           13                                          By: /s/ Marcellus A. McRae
                                                               Marcellus A. McRae
           14
                                                       Attorney for AT&T Mobility LLC
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

Gibson, Dunn &                                          1
Crutcher LLP
                                  DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES
                                           CASE NO. 2:18-CV-8972 (CBM)
